COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER DENYING REHEARING

Appellate case name:       Camilla Hrdy, Catherine Hrdy, Nicholas Hrdy, Wirt Blaffer, Katherine
                           Taylor and Christie Taylor, individually and derivatively on behalf of
                           Freeport Waterfront Properties, L.P. v. Second Street Properties LLC,
                           Briarwood Capital Corporation and H. Walker Royall

Appellate case number:     01-19-00194-CV

Trial court case number: 2017-07497

Trial court:               189th District Court of Harris County

      A majority of the panel has voted to deny the Appellants’ Motion for Panel Rehearing..
Accordingly, the Appellants’ Motion for Panel Rehearing is denied.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Farris.

Chief Justice Radack and Justice Goodman voted to deny rehearing.

Justice Farris voted to grant rehearing.


Date: June 16, 2022